848 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Louis SAVAGE, a/k/a Cookie, Defendant-Appellant.
No. 87-7584.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 26, 1988.Decided:  May 24, 1988.

Louis Savage, appellant pro se.
William Daniel Quarles, Office of U.S. Attorney, for appellee.
Before DONALD RUSSELL, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.*   Appellant's request for the appointment of counsel is denied.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Savage, CA No. 86-1336-HAR;  CR No. 85-472-HAR (D.Md. Feb. 24, 1987).


2
AFFIRMED.



*
 Because appellant requested that the district court treat his second Sec. 2255 motion as an amended motion superseding his first motion, the court did not address issues raised in the first but not in the second motion.  To the extent that appellant requests review of these issues, he must first raise them in the district court